DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Group I, claims 1-14, drawn to a window module, classified in B32B 27/38.
II.	Group II, claims 15-18, drawn to a display apparatus, classified in B32B 2457/20.
III. 	Group III, claims 19-20, drawn to a polymer resin polymerized from monomers and a cross-linking agent, classified in B32B 2305/72
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different inventions are a window module, a display apparatus, and a polymer resin polymerized from monomers and a cross-linking agent, which certainly cannot be used together and have completely different modes of operation and different functions.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Groups II and III, restriction for examination purposes as indicated is proper.
Should applicant traverse on the ground that the species are not patentably
distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
A telephone call was made to Mr. Joseph Barrera (Reg. No. 44,522) on January 3, 2022 to request an oral election to the above restriction requirement, and the election of Group I claims 1-14 has been elected without traverse.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the 
Claims 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-14 are active.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 15, 2020 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of copending Application No. 16/864,238 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a window A window comprising: a base substrate comprising a flat area and at least one bent area adjacent the flat area; and a printed layer disposed on one face of the base substrate and formed with an ink composition, wherein the ink composition comprises: an acrylic resin comprising a polymerization product of a first monomer having a hydroxyl group, a second monomer having an epoxy group, a third monomer having an acrylate group, and a fourth monomer having a substituted or unsubstituted phenyl group; a first curing agent having an isocyanate group; and a second curing agent having an amine group described in claims 11-16 of US’238 is substantially identical to a window module comprising: a window; a first print layer disposed on the window and having an opening to the window; an ink layer disposed in the opening and including a base resin and at least one of a pigment or a dye dispersed in the base resin; and a protective layer covering the ink layer, wherein the protective layer includes: a polymer resin polymerized from monomers comprising a first monomer which is an acrylic monomer substituted with a hydroxy group, a second monomer having an epoxy group, and at least one of a third monomer having a substituted or unsubstituted phenyl group or a fourth monomer .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Wang et al. (U.S. Patent Application 2018/0146564 A1) in view of Chattha et al. (U.S. Patent 4,181,784).
With regard to the limitations of claims 1-8 and 13-14, Wang discloses a window panel comprising: 
a base substrate; 
a first light blocking layer covering a covered portion of the base substrate and exposing an exposed portion of the base substrate; 
a cover member surrounding the exposed portion of the base substrate in a plan view of the window panel, overlapping the first light blocking layer, and having a thickness in a range from 5 nm to 500 nm; and 
a second light blocking layer overlapping both the first light blocking layer and the cover member, wherein a face of the first light blocking layer is coplanar with a face of the cover member, further comprising a decor layer positioned between the base 
Wang discloses that a polymer film may be used as the mask 610. The mask 610 including a polymer film has a weak adhesive force and may be easily removed after a deposition process. In an embodiment, the mask 610 may be formed by a set of soluble ink. An example of the soluble ink may include a water-soluble ink which has weak binding force with the base material 510. Such ink may be dissolved in a solvent, such as water, to be removed after the deposition process (paragraphs [0108]-[0109]).
The organic layer 352 may include a polymer-based material. Examples of the polymer-based material may include an acrylic resin, an epoxy resin, polyimide and polyethylene. In addition, the organic layer 352 is formed through a thermal deposition process (paragraph [0148]).
With regard to the limitations of claims 1-8 and 13-14, Wang does not disclose that the protective layer includes a polymer resin polymerized from claimed monomers having the structures according to formulas 1-4, and they are present in the claimed amounts. 
With regard to the limitations of claims 1-5, Chattha discloses a  fast curing, high solids coating composition that is adapted for use as an automotive topcoat and which upon curing forms a hard, glossy, durable coating exhibiting excellent resistance to solvents and water. The coating composition contains greater than about 60 percent by weight of nonvolatile solids and, exclusive of pigments, solvents and other nonreactive components, consists essentially of: 
n) of between about 1500 and about 10,000 and a glass transition temperature (Tg) of between about -250C and about 700C.; 
   	(B) at least one organophosphate ester selected from certain mono- and diesters of phosphoric acid; 
   	(C) an amine-aldehyde crosslinking agent; and 
   	(D) optionally a hydroxy functional additive. 
   	The organophosphate ester is included in the composition in an amount sufficient to provide between about 0.67 and about 1.4 equivalents of acid functionality for each equivalent of pendant epoxy functionality of the copolymer of (A), and the amino resin crosslinking agent is included in the composition in an amount sufficient to provide at least about 0.67 equivalents of nitrogen crosslinking functionality for each equivalent of hydroxy functionality included in the composition either as a hydroxyl group of said optional hydroxy functional additive or as a result of esterification of the pendant epoxy functionality of the copolymer of (A) during curing of the composition (abstract). 
Chattha discloses that the long list of hydroxy functional monomers which may be employed in these hydroxy functional copolymers includes, but is not limited to, the following esters of acrylic or methacrylic acid and aliphatic alcohols: 2-hydroxyethyl acrylate; 3-chloro-2-hydroxypropyl acrylate; 2-hydroxy-1-methylethyl acrylate; 2-hydroxypropyl acrylate; 3-hydroxy-propyl acrylate; 2,3 dihydroxypropyl acrylate; 2-hydroxy-butyl acrylate; 4-hydroxybutyl acrylate; diethyleneglycol acrylate; 5-hydroxypentyl acrylate; 6-hydroxyhexyl acrylate; etc.. These monomers correspond to the first monomer of the claimed invention (col. 7, line 62 through col. 8, line 14).

Chattha discloses that among the monovinyl hydrocarbons suitable for use in forming the copolymers are those containing 8 to 12 carbon atoms and including styrene, alpha-methylstyrene, vinyl toluene, t-butylstyrene and chlorostyrene. These monomers correspond to the third monomer of the claimed invention (col. 4, lines 8-12).
With regard to the limitations of claims 6-8, Chattha discloses that a third essential component of the high solids paint compositions of this invention is an amine-aldehyde crosslinking agent. Amine-aldehyde crosslinking agents suitable for crosslinking hydroxy functional bearing materials are well known in the art. Typically, these crosslinking materials are products of reactions of melamine, or urea with formaldehyde and various alcohols containing up to and including 4 carbon atoms. Preferably, the amine-aldehyde crosslinking agents useful in this invention are amine-aldehyde resins such as condensation products of formaldehyde with melamine, substituted melamine, urea, benzoguanamine or substituted benzoguanamine. Preferred members of this class are methylated melamine-formaldehyde resins such as hexamethoxymethylmelamine (col. 5, line 37 through col. 6, line 19).
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate the above mentioned monomers and the cross-linking agent for the protective layer as taught by Chattha in 
With regard to the limitations of claim 9, the combined teaching of Wang and Chattha does not disclose the window module wherein the protective layer comprises the above mentioned monomers in the claimed amounts.
It is noted that the amounts of the above mentioned monomers in the protective layer are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is worth to mention that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05 [R-5].
prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
It is noted the following. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to the limitations of claim 10, Wang discloses that the deposited layer 528 may be formed by a deposition method using a deposition material. A metal may be used as the deposition material. For example, silver (Ag), gold (Au), aluminum (Al), copper (Cu), titanium (Ti), nickel (Ni) and the like may be used as the deposition 
With regard to the limitations of claim 12, the combined teaching of Wang and Chattha does not disclose that the visible light transmittance of the protective layer at wavelength of 540 nm is 99 or greater.
However, in view of substantially identical protective layer comprising substantially the same groups of monomers and cross-linking agents between Chattha and instant claim, it is the Examiner’s position that Chattha’s protective layer possesses this property and it has the claimed visible light transmittance of 99% or greater at wavelength of 540 nm. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
Furthermore it is noted the following. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).
It is worth to mention that the courts have held, as found In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977), that the compounds which “are generally prima facie case may be made.”). See MPEP 2144.08.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Wang et al. (U.S. Patent Application 2018/0146564 A1) in view of Chattha et al. (U.S. Patent 4,181,784) as applied to claims 1-10 and 12-14 above and further in view of Jee et al. (U.S. Patent Application 2018/0113350 A1).
The disclosure of Wang and Chattha’s references resided in § 12 is incorporated herein by reference.   
With regard to the limitations of claim 11, the combined teaching of Wang and Chattha does not disclose that the polymer resin comprises inorganic particles of barium sulfate. 
Jee discloses the flexible plastic substrate, wherein the nanoparticle comprises silica, titania, barium titanate, zirconia, barium sulfate, alumina, hafnium oxide, or a combination thereof (paragraph [0149], claim 9).
Both references are analogous art because they are from the same field of endeavor concerning new portable display device of a liquid crystal display or the like includes a protective window for protecting a display module such as a liquid crystal layer. 
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate barium sulfate in the polymer resin as taught by Jee in Wang and Chattha’s window module wherein the polymer 
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	        Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764